                                                                                                              1 Richard A. Lapping (SBN: 107496)
                                                                                                                TRODELLA & LAPPING LLP
                                                                                                              2 540 Pacific Avenue
                                                                                                                San Francisco, California 94133
                                                                                                              3 Telephone: (415) 399-1015
                                                                                                                Fax: (415) 651-9004
                                                                                                              4 Email: Rich@TrodellaLapping.com

                                                                                                              5 Tracy Green (SBN: 114876)
                                                                                                                Elizabeth Berke-Dreyfuss (SBN: 114651)
                                                                                                              6 Lisa Lenherr (SBN: 258091)
                                                                                                                WENDEL, ROSEN, BLACK & DEAN LLP
                                                                                                              7 1111 Broadway, 24th Floor
                                                                                                                Oakland, California 94607-4036
                                                                                                              8 Telephone: (510) 834-6600
                                                                                                                Fax: (510) 834-1928
                                                                                                              9 Email: tgreen@wendel.com
                                                                                                                Email: edreyfuss@wendel.com
                                                                                                             10 Email: llenherr@wendel.com

                                                                                                             11 [proposed] Attorneys for Debtor
Wendel, Rosen, Black & Dean LLP




                                                                                                             12
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13                          UNITED STATES BANKRUPTCY COURT

                                                                                                             14                           NORTHERN DISTRICT OF CALIFORNIA

                                                                                                             15                                    OAKLAND DIVISION

                                                                                                             16

                                                                                                             17 In re                                          Case No. 19-41025-WJL

                                                                                                             18 ANKA BEHAVIORAL HEALTH,                        Chapter 11
                                                                                                                INCORPORATED,
                                                                                                             19
                                                                                                                                                               DEBTOR’S MOTION FOR ORDER
                                                                                                             20                       Debtor.                  EXTENDING TIME FOR DEBTOR TO
                                                                                                                                                               FILE SCHEDULES OF ASSETS AND
                                                                                                             21                                                LIABILITIES AND STATEMENT OF
                                                                                                                                                               FINANCIAL AFFAIRS AND OTHER
                                                                                                             22                                                REQUIRED DOCUMENTS
                                                                                                             23                                                Date:    May 9, 2019
                                                                                                                                                               Time:    3:30 p.m.
                                                                                                             24                                                Place:   Courtroom 220
                                                                                                                                                                        1300 Clay Street
                                                                                                             25                                                         Oakland, CA
                                                                                                                                                               Judge:   Hon. William J. Lafferty, III
                                                                                                             26

                                                                                                             27

                                                                                                             28


023418.0001\5458453.3
                                                                                                            Case: 19-41025    Doc# 36    Filed: 05/07/19   Entered: 05/07/19 16:20:59     Page 1 of 5
                                                                                                                  MOTION FOR ORDER EXTENDING TIME                                                  19-41025-WJL
                                                                                                              1          ANKA Behavioral Health, Incorporated, the debtor and debtor-in-possession in the above-

                                                                                                              2 captioned Chapter 11 bankruptcy case (“ANKA” or the “Debtor”), hereby submits this ex parte

                                                                                                              3 motion (the “Motion”) for the entry of an order extending the time within which the Debtor must

                                                                                                              4 file its Schedules of Assets and Liabilities (“Schedules”) and Statements of Financial Affairs

                                                                                                              5 (“SOFA”) and any other documents required to be filed pursuant to the Order for Non-Individual

                                                                                                              6 in Chapter 11 Case To File Required Documents And Notice Of Automatic Dismissal (Dkt. No. 5)

                                                                                                              7 (“Notice Order”) (collectively with the Schedules and SOFA, the “Required Documents”). By

                                                                                                              8 this Motion, the Debtor requests a 30-day extension to file the Required Documents, from May 14,

                                                                                                              9 2019 to June 13, 2019.

                                                                                                             10 I.       STATEMENT OF FACTS
                                                                                                             11          A.      General Background
Wendel, Rosen, Black & Dean LLP




                                                                                                             12          1.      The Debtor filed a voluntary petition under chapter 11 of the Bankruptcy Code on
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13 April 30, 2019 (the “Petition Date”). The Debtor continues to operate its business, manage its

                                                                                                             14 financial affairs, and operate its bankruptcy estate (the “Bankruptcy Estate”) as a debtor in

                                                                                                             15 possession pursuant to sections 1107 and 1108.

                                                                                                             16          2.      As reflected in the Declaration of Chris Withrow in Support of First Day Motions

                                                                                                             17 filed simultaneously herewith, ANKA is a 501(c)(3) non-profit behavioral healthcare corporation

                                                                                                             18 that has operated since 1973. It has earned national recognition as a result of its ability to design,

                                                                                                             19 implement, and operate exceptional, innovative programs. Over the course of a year ANKA

                                                                                                             20 serves nearly 15,000 individuals and their families and generally has 200-300 clients at any one

                                                                                                             21 time at over 50 small scale facilities that it operated throughout California and one in Michigan.

                                                                                                             22 ANKA’s residential and Intensive Outpatient Programs (IOP) are located in Contra Costa,

                                                                                                             23 Alameda, Solano, Sonoma, Santa Clara, Fresno, San Luis Obispo, Santa Barbara, Ventura, Los

                                                                                                             24 Angeles, and Riverside Counties and there is a veteran’s facility in Michigan

                                                                                                             25          3.      ANKA commenced this bankruptcy case so that it can undertake an orderly wind

                                                                                                             26 down of all of its residential and outpatient treatment programs. It is working closely with the

                                                                                                             27 California Department of Developmental Services, regional centers, and county mental health

                                                                                                             28 agencies to ensure that all of the needs of the patients are met. ANKA’s goal is to transition all of


023418.0001\5458453.3
                                                                                                            Case: 19-41025      Doc# 36      Filed: 05/07/19     Entered: 05/07/19 16:20:59       Page 2 of 5
                                                                                                                  MOTION FOR ORDER EXTENDING TIME                   2                                       19-41025-WJL
                                                                                                              1 the locations to other providers without closing any facilities to ensure that there is no interruption

                                                                                                              2 in patient services, and that the employees continue to work at the same locations since they have

                                                                                                              3 the knowledge and relationships with the clients and patients. ANKA is committed to an orderly

                                                                                                              4 and complete transition of its patients to alternate providers before terminating any service or

                                                                                                              5 closing any facility.

                                                                                                              6          4.      The bankruptcy was necessitated because some vendors threatened to discontinue

                                                                                                              7 services, and without those services, ANKA could not operate its business. ANKA’s financial

                                                                                                              8 difficulties primarily arose because of unexpected losses associated with ANKA’s expansion into

                                                                                                              9 new developmental service programs. The licenses for the new locations were unexpectedly

                                                                                                             10 delayed due to new regulations and could not be operated for significant periods while expenses

                                                                                                             11 accrued immediately. The commencement of this bankruptcy case provides ANKA with an ability
Wendel, Rosen, Black & Dean LLP




                                                                                                             12 to orderly transfer its patients to other providers while making current payments to creditors.
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13          5.      ANKA anticipates that it will have accomplished the transfer of its patients to new

                                                                                                             14 providers within 4-6 weeks from commencement of the Case, subject to certain regulatory

                                                                                                             15 considerations and approvals.

                                                                                                             16          6.      To date, no official committee or examiner has been appointed by the Office of the

                                                                                                             17 United States Trustee.

                                                                                                             18          B.      Facts Relevant to This Request
                                                                                                             19          7.      The Debtor has dedicated the approximate first week of this case to the critical

                                                                                                             20 tasks of ensuring that the Debtor can continue to use its cash management uses, working approval

                                                                                                             21 of approval of a cash collateral budget, working on transitioning its operations to a new provider

                                                                                                             22 to care for its patients, on meeting its payroll obligations, ensuring that the Debtor has sufficient

                                                                                                             23 funds and authority to use funds in order to operate its business during its transition period, and

                                                                                                             24 the Debtor is in compliance with all of the Court’s orders and requirements.

                                                                                                             25          8.      Given the fact that the Debtor and the staff have dedicated the first week of these

                                                                                                             26 cases on various matters critical to the Debtor’s operations and administration of this bankruptcy

                                                                                                             27 cases, the Debtor requires additional time to prepare and file the Required Documents. The

                                                                                                             28


023418.0001\5458453.3
                                                                                                            Case: 19-41025      Doc# 36      Filed: 05/07/19     Entered: 05/07/19 16:20:59        Page 3 of 5
                                                                                                                  MOTION FOR ORDER EXTENDING TIME                   3                                       19-41025-WJL
                                                                                                              1 Debtor must also prepare the required documents for submission to the Office of the United States

                                                                                                              2 Trustee for the initial debtor interview, which will require significant time and attention.

                                                                                                              3          9.      The primary representative of the Debtor and Responsible Individual for the

                                                                                                              4 Debtor, assisting the Debtor in connection with preparing the Required Documents is Chris

                                                                                                              5 Withrow, the Debtor’s Chief Executive Officer. Mr. Withrow also played, and plays, a critical

                                                                                                              6 and substantial role in connection with performance of all of the tasks referenced above, including

                                                                                                              7 preparation of the emergency motions and administrative compliance materials, while also serving

                                                                                                              8 as Chief Executive Officer and undertaking all of the tasks a chief executive officer of an

                                                                                                              9 operating company is required to undertake. Mr. Withrow will be the primary individual assisting

                                                                                                             10 the Debtor and the Debtor’s counsel with preparing the Required Documents, and given the

                                                                                                             11 circumstances discussed above, requires additional time to prepare the Required Documents.
Wendel, Rosen, Black & Dean LLP




                                                                                                             12 II.      REQUEST FOR EXTENSION
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13          10.     The Debtor requests a 30-day extension of the deadline to file the Required

                                                                                                             14 Documents. The Debtor filed its bankruptcy petition on April 30, 2019. The deadline imposed to

                                                                                                             15 file the Required Documents by the Bankruptcy Code and Notice Order is May 14, 2019. The

                                                                                                             16 Debtor requests an extension June 13, 2019.1 The Debtor requires more time to fully analyze its

                                                                                                             17 assets and liabilities (since it operates some 50 facilities with 200-300 patients, and almost 1,000

                                                                                                             18 employees in California and Michigan) with the assistance and advice of counsel in order to

                                                                                                             19 prepare full and accurate Schedules, Statements and other Documents. All the while, the Debtor

                                                                                                             20 must still tend to its business affairs and operate its facilities and ensure that its patients’ needs are

                                                                                                             21 being met.

                                                                                                             22          11.     If the Debtor is forced to file to file its Schedules and Statements by the current

                                                                                                             23 deadline, then the Debtor and its professionals will most likely have to later expend substantial

                                                                                                             24 time and resources to prepare amendments at the expense of the estate. Therefore, the Debtor

                                                                                                             25 respectfully submit that an extension of time for the Debtor to prepare its Schedules, Statements

                                                                                                             26
                                                                                                                  1
                                                                                                             27     Debtor’s proposed counsel intends to file its proposed application for approval of employment
                                                                                                                  by May 14, 2019
                                                                                                             28


023418.0001\5458453.3
                                                                                                            Case: 19-41025       Doc# 36      Filed: 05/07/19     Entered: 05/07/19 16:20:59         Page 4 of 5
                                                                                                                  MOTION FOR ORDER EXTENDING TIME                    4                                        19-41025-WJL
                                                                                                              1 and other Documents is warranted and appropriate. Furthermore, the Debtor respectfully submits

                                                                                                              2 that none of its creditors will be prejudiced by the extension of time requested herein.

                                                                                                              3          12.     This request is made pursuant to LBR 9006-1(c). No prior requests for an

                                                                                                              4 extension of time have been made. This Motion, the Declaration of Chris Withrow in Support of

                                                                                                              5 First Day Motions, and the Notice of First Day Motions on: (i) the Office of the United States

                                                                                                              6 Trustee; (ii) any alleged secured creditors; (iii) the twenty largest general unsecured creditors

                                                                                                              7 appearing on the list filed in accordance with Rule 1007(d) of the Federal Rules of Bankruptcy

                                                                                                              8 Procedure (the “Bankruptcy Rules”): (iv) the United States of America, and the Attorney General

                                                                                                              9 for the State of California;(v) agencies and other entities that place patients in the debtor’s

                                                                                                             10 residential facilities, and (vi) parties that file with the Court and serve upon the Debtor requests for

                                                                                                             11 notice of all matters in accordance with Bankruptcy Rule 2002(i). Among other things, the Notice
Wendel, Rosen, Black & Dean LLP




                                                                                                             12 of Emergency Motions will provide that any opposition or objection to the Motion may be
                                                                    O akland, Ca lif or ni a 946 07-4 036
                                  1111 Bro adw ay, 24 t h F lo or




                                                                                                             13 presented at any time before or at the hearing regarding the Motion, but that failure to timely

                                                                                                             14 object may be deemed by the Court to constitute consent to the relief requested herein.

                                                                                                             15          WHEREFORE, the Debtor requests an order of the Court granting this Motion in its

                                                                                                             16 entirety and extending the time for the Debtor to file the Required Documents from May 14, 2019

                                                                                                             17 to June 13, 2019.

                                                                                                             18

                                                                                                             19 DATED: May 6, 2019                           TRODELLA & LAPPING LLP
                                                                                                                                                             WENDEL, ROSEN, BLACK & DEAN LLP
                                                                                                             20

                                                                                                             21

                                                                                                             22                                              By:           /s/ Tracy Green
                                                                                                                                                                    Tracy Green
                                                                                                             23                                                     Elizabeth Berke-Dreyfuss
                                                                                                                                                                    Lisa Lenherr
                                                                                                             24                                                     [Proposed]Attorneys for Debtor
                                                                                                             25

                                                                                                             26

                                                                                                             27

                                                                                                             28


023418.0001\5458453.3
                                                                                                            Case: 19-41025      Doc# 36      Filed: 05/07/19       Entered: 05/07/19 16:20:59      Page 5 of 5
                                                                                                                  MOTION FOR ORDER EXTENDING TIME                     5                                     19-41025-WJL
